*916No separate appeal lies from the resentenee, which has been reviewed on the appeal from said judgment. Defendant was originally convicted on February 11, 1955 and was then sentenced as a second felony offender to serve a term of 5 to 10 years. Thereafter, the United States District Court for the Western District of New York determined that defendant had been improperly sentenced as a second felony offender and remanded him for resentenee as a first felony offender. Accordingly, on January 19, 1960, defendant was resentenced by the County Court, Westchester County, as a first offender. He now appeals from the judgment entered on such date upon the resentenee. Under the circumstances disclosed, only the legality of the resentenee may be reviewed on the present appeal; and, since defendant does not claim any invalidity or error in the resentenee, the judgment of conviction may not be disturbed (People v. Williams, 6 A D 2d 600, affd. 6 N Y 2d 193). Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.